DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.

Priority
As previously noted, receipt is acknowledged of certified copies of papers of JP2015-191588 required by 37 CFR 1.55.
As previously noted, acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on September 29, 2015, October 30, 2015 and January 19, 2016. It is noted, however, that applicant has not filed a certified copy of the JP2015-191602, 2015-214122 and 2016-008132 applications as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see remarks, filed May 24, 2021, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Iwama, the examiner is unpersuaded.  Particularly, Iwama is no longer used in the rejection of the independent claims, and arguments centered on Iwama have been considered but are moot, since the new ground of rejection does not rely on Iwama applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri US Patent Application Publication 2012/0113302, of record, in view of Inoguchi et al. US Patent 6,061,179, of record, and in further view of Nemoto et al. US Patent Application Publication 2003/0081312, of record.
Regarding claims 1 and 5 Tajiri discloses an imaging module (title e.g. figures 1-2 & 13) comprising: an imaging element unit (e.g. image sensor 13) in which a plurality of pixels (inter alia paragraph [0037 & 0043]), which convert incident light into an electric signal (axiomatic for 13 given description in paragraph [0043] particularly for “CCD” & “CMOS” arrays), are two-dimensionally arranged (paragraph [0037] particularly “an mxn pixel region”); and a lens sheet unit (e.g. lens array 12) that is provided on a light incident side of the imaging element unit (see figure 1), wherein the lens sheet unit includes a first lens sheet in which first light transmission parts (e.g. plurality of long-shaped convex lenses 12A), each of which has a columnar shape and includes a first unit lens shape having a convex shape on one surface (inter alia paragraph [0038] particularly “long-shaped convex lenses” see figure 2 & 13), are arranged, and a second lens sheet (e.g. plurality of long-shaped convex lenses 12B) which is disposed on a further imaging element unit side in comparison to the first lens sheet (see figure 2 & 13) and in which second light transmission parts, each of which has a columnar shape and includes a second unit lens shape having a convex shape on one surface (inter alia paragraph [0038] particularly “long-shaped convex lenses” see figure 2 & 13), are arranged, wherein when viewed in an optical axis direction, an arrangement direction of the first light transmission parts and an arrangement direction of the second light transmission parts intersect each other at an angle  (inter alia paragraph [0038] particularly “12A and 12B, which are orthogonal to each other” see figure 2 & 13), the first lens sheet 1, further paragraph [0040] “the long-shaped convex lens may be formed by molding using a die”), and the second lens sheet further includes a second land part in which the second light transmission part is continuous in a direction parallel to the second lens sheet, on an opposite surface side to the second unit lens shape side (paragraph [0037, 0040 & 0061] discuss the convex lenses being formed on a substrate e.g. see figures 2, 3B, 13 & 14B), the second land part being formed with the second unit lens shape from a mold (no patentable weight given, as set forth above, further paragraph [0040]).
Tajiri does not disclose the first lens sheet includes first light absorption parts which are disposed alternately with the first light transmission parts in the arrangement direction of the first light transmission parts, and extend in a longitudinal direction of the first light transmission parts, the first light absorption parts extend from a first unit lens shape side towards an opposite surface side along a thickness direction of the first lens sheet, the first land part being integrally formed with the first unit lens shape from a same material where the first light absorption part in a groove shape between the first unit lens shapes adjacent to each other, the second lens sheet includes second light absorption parts which are disposed alternately with the second light transmission parts in the arrangement direction of the second light transmission parts, and extend in a longitudinal direction of the second , which is made by an interface between each light absorption part and each light transmission part and the thickness direction of the lens sheet, satisfies a relationship of 0° ≤  ≤ 10°, as recited in claim 5.
Inoguchi teaches an image devices that uses a lens sheet unit (e.g. figures 1, 6 & 11 micro optical element 3H) comprising first and second orthogonally arranged lens sheets (e.g. first and second lenticular lenses 31 & 32) with land areas (see annotated figure 1 below) and further teaches that the first and second lens sheets can be arranged with the lens surfaces facing outward (see figures 1 & 6), similar to Tajiri, or with the lens surfaces facing inward (see figure 11).  It is noted that there are a limited number of ways for the two lens sheets to be arranged i.e. with the lens surfaces facing inward, outward or in the same direction, see instant application figures 3A and 7A-C.  Applicant’s specification does not disclose any advantage to one arrangement over another, i.e. the specification presents each configuration as working equally well, thus the claimed arrangement appears to be a design choice since it would be well within the grasp of one skilled in the art to choose between these arrangements.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  One would be motivated to have the lens surfaces face inward for the purpose of protecting the lenticular surfaces for contaminates and mechanical damage.  Therefore, it would be obvious to a person of ordinary skill in the art before the 
[AltContent: textbox (land area)][AltContent: textbox (land area)]
    PNG
    media_image1.png
    347
    291
    media_image1.png
    Greyscale

Figure 1.  Annotated version of a portion of Inoguchi figure 11.


Inoguchi does not teach the first and second lens sheets includes light absorption parts which are disposed alternately with the light transmission parts in the arrangement direction of the light transmission parts, and the light absorption parts extend from the lens shape side towards an opposite surface side along a thickness direction of the lens sheets, the land parts being integrally formed with the unit lens shape from a same material where the light absorption part in a groove shape between the unit lens shapes adjacent to each other, as required in claim 1; and wherein an angle , which is made  ≤ 10°, as recited in claim 5.
Nemoto teaches a lens sheet (abstract) having convex lenslets arranged in a regular pattern with adjacent lenslets (abstract), and further teaches the lens sheets includes light absorption parts (e.g. abstract discusses grooves between each pair of adjacent lenslets, and a light absorbing film is formed over the groove, see annotated figure 2 below) which are disposed alternately with the light transmission parts (see annotated figure 2 below) and the light absorption parts extend from the lens shape side towards an opposite surface side along a thickness direction of the lens sheets (see annotated figure 2 below), the land parts being integrally formed with the unit lens shape from a same material where the light absorption part in a groove shape between the unit lens shapes adjacent to each other (see figure 2 below showing a single material), and satisfying 0° ≤  ≤ 10° (see annotated figure 2 below showing 0°) for the purpose of inhibits the entry of stray light to the lenslet from adjacent lenslets, i.e. to reduce cross talk.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens sheet unit in the image module as disclosed by Tajiri as modified by Inoguchi to have the lens sheets includes light absorption parts having groove shape which alternating with the light transmission parts in a thickness direction of the lens sheets, the land parts being integrally formed with the unit lens shape from a same material and satisfying 0° ≤  ≤ 10° as taught by Nemoto for the purpose of inhibits the entry of stray light to the lenslet from adjacent lenslets, i.e. to reduce cross talk.
[AltContent: textbox (transmission part)][AltContent: textbox (absorption part having groove shape)]
[AltContent: textbox (land area)]
    PNG
    media_image2.png
    57
    267
    media_image2.png
    Greyscale


Figure 2.  Annotated portion of Nemoto figure 11C



 satisfies a relationship of 80°≤  ≤ 100° (inter alia paragraph [0038] particularly “orthogonal” see figure 2 & 13).
Regarding claim 3 Tajiri as modified by Inoguchi and Nemoto discloses the imaging module according to claim 1, as set forth above.  Tajiri further discloses wherein each unit lens shape has a cross section of a partial circle (see figures 3A-B & 14A-B), the cross section being parallel to the arrangement direction of the light transmission parts and, and being parallel to a thickness direction of each lens sheet (see figures 2-3B & 13-14B).
Regarding claim 6 Tajiri as modified by Inoguchi and Nemoto discloses the imaging module according to claim 1, as set forth above.  Tajiri further discloses wherein the second lens sheet (e.g. 12B) is integrally joined (paragraph [0061] e.g. figure 13 resin layer 18) to the imaging element unit (e.g. 13).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tajiri US Patent Application Publication 2012/0113302, of record, in view of Inoguchi et al. US Patent 6,061,179, of record, and Nemoto et al. US Patent Application Publication 2003/0081312, of record, and in further view of Yamagata et al. 2009/0141361, of record.
Regarding claim 4 Tajiri as modified by Inoguchi and Nemoto discloses the imaging module according to claim 1, as set forth above.  Tajiri, Inoguchi and Nemoto do not disclose or teach wherein a refractive index N1 of each light transmission part and a refractive index N2 of each light absorption part satisfy a relationship of N1 ≤ N2.
Yamagata teaches an imaging module (title & abstract) that includes a lens sheet with an array of microlenses (e.g. figures 9-10) including an imaging element unit (e.g. solid-state imaging device 3) with a two dimension  array pixels (e.g. pixels 3a), where the lens sheet includes grooves (e.g. grooves 20) in a between the microlenses that is filled with light absorbing material (paragraph [0033] e.g. black .

Claims 10, 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tajiri US Patent Application Publication 2012/0113302, of record, in view of Inoguchi et al. US Patent 6,061,179, of record, and Nemoto et al. US Patent Application Publication 2003/0081312, of record, and in further view of Osawa et al. US Patent Application Publication 2015/0168611, of record.
Regarding claim 10 Tajiri as modified by Inoguchi and Nemoto discloses the imaging module of claim 1 as set forth above.  Tajiri as modified by Inoguchi and Nemoto do not disclose or teach an infrared ray shielding layer that is provided on a further rear surface side in comparison to the light transmission parts in the thickness direction of the lens sheet, and shields light in a wavelength region of 700 to 1100 nm.  
Osawa teaches a microlens array intended for use with an image pickup (title e.g. figure 1 microlens array 10) and further teaches an infrared ray shielding layer (e.g. light reflection film 3) that is inter alia paragraph [0072-73] “near infrared ray cut filer” & “infrared light reflection film 3”) for the purpose of functioning as an near infrared cut filter to an image pickup element thereby shortening of a production time (paragraphs [0006 & 0103]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens sheet unit as disclosed by Tajiri as modified by Iwama and Inoguchi to have an infrared ray shielding layer that is provided on a further rear surface side in comparison to the light transmission parts in the thickness direction of the lens sheet, and shields light in a wavelength region of 700 to 1100 nm as taught by Osawa for the purpose of functioning as an near infrared cut filter to an image pickup element thereby shortening of a production time.

Regarding claim 12 Tajiri as modified by Inoguchi and Nemoto discloses the imaging module of claim 1 as set forth above.  Tajiri further discloses a cover sheet (e.g. lens 11) that is disposed on a further light incident side in comparison to the lens sheet and the second lens sheet (see figure 1).
Regarding claims 13-15 all of the elements in claim 13-15 are contained in claim 10 with the addition of the first lens sheet, the second lens sheet, and the infrared ray shielding sheet are laminated.  Tajiri further discloses the first lens sheet and the second lens sheet are laminated (paragraph [0061] “12A … is laminated on … 12B) and further disclose all elements being laminated (see figure 13 element 18).  Tajiri does not specifically disclose the infrared ray shielding sheet being laminated.  Osawa further discloses the infrared ray shielding sheet (e.g. 3) being laminated (inter alia paragraph [0155] “3 … adhered by using an adhesive or the like”) for the purpose of suppressing occurrences of gap defects (paragraph [0005]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens sheet unit and imaging unit including said lens sheet unit as disclosed by Tajiri as modified by Inoguchi, Nemoto and Osawa to have the infrared ray 
Regarding claims 17-19 all of the elements in claims 17-19 are contained in claims 13-15 with the addition of a protective sheet that is disposed on a further light incident side in comparison to the first lens sheet, and protects the first lens sheet and the second lens sheet, and the protective sheet are integrally laminated.  Tajiri further disclose all elements being laminated (see figure 13 element 18).  
Tajiri does not disclose a protective sheet that is disposed on a further light incident side in comparison to the first lens sheet, and protects the first lens sheet and the second lens sheet, and the protection sheet being integrally laminated.  
Osawa further teaches a protective sheet (e.g. figure 10 cover layer 6) a further light incident side in comparison to the microlens array (see figure 21) and protects the first lens sheet and the second lens sheet (paragraph [0141] “cover layer 6, the microlens array structure can be protected”) and the protection sheet being integrally laminated (see figure 10) for the purpose of protecting the microlens array (paragraph [0141]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lens sheet unit and imaging unit including said lens sheet unit as disclosed by Tajiri as modified by Inoguchi, Nemoto and Osawa to have a protective sheet that is disposed on a further light incident side in comparison to the first lens sheet, and protects the first lens sheet and the second lens sheet, and the protection sheet being integrally laminated as further taught by Osawa for the purpose of protecting the microlens array.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                     May 27, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation of “being formed … from a mold” has no patentable weight since it is a process of making in a product claim and it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.